Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,606,753.
The following the claim mapping between the prior art and the instant application:
Current Application

1. A system in a first node among a cluster of nodes in a network, the system
comprising:

persistent memory configurable to provide data storage associated with the first node;
non-persistent memory configurable to buffer data to or from the persistent memory;

a first interface configurable to interface with the server; and

a second interface configurable to interface with the network; and

a node control device operatively coupled to the persistent memory and the non-
persistent memory, the node control device including logic configurable to:

receive via the first interface a first request from the server to access data storage at
another node among the cluster of nodes, the first request including a first address in a
local unified memory access (UMA) address space accessible by applications running
on the server;

translate the first address to a second address in a global UMA address space, the
global UMA address space being mapped to a physical UMA address space including
physical address spaces associated with data storages in the cluster of nodes;

determine a first target node among the cluster of nodes based on the second address
in the global UMA address space; and
transmit a first request packet to the network via the second interface, the first request
packet including a first target network address for the first target node.

US Patent 10,606,753
1. A memory module operable in a first node among a cluster of nodes in a network, the first node including a server, the memory module comprising: 
persistent memory configurable to provide data storage associated with the first node; non-persistent memory configurable to buffer data to or from the persistent memory; 

a first interface configurable to interface with the server; 

a second interface configurable to interface with the network; and 

a node control device operatively coupled to the persistent memory and the non-persistent memory, the node control device including logic configurable to: 

receive via the first interface a first request from the server to access data storage at another node among the cluster of nodes, the first request including a first address in a local unified memory access (UMA) address space accessible by applications running on the server;

translate the first address to a second address in a global UMA address space, the global UMA address space being mapped to a physical UMA address space including physical address spaces associated with data storages in the cluster of nodes; 

determine a first target node among the cluster of nodes based on the second address in the global UMA address space; and 
transmit a first request packet to the network via the second interface, the first request packet including a first target network address for the first target node.



Claim(s) 1 of patent # 10,606,753 contain(s) every element of claim(s) 1 of the instant application and as such anticipate(s) claim(s) 1 of the instant application. 
As shown above, claim 1 of the patent includes all of the limitations of claim 1 of the instant application, and more limitations.  As illustrated above, the module of the patent reads directly on the claimed system as it includes all limitations of the claimed system, and more.  Therefore, claim 1 of patent anticipates on claim 1 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138